COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Maria Duria Chavelas, Individually, also       §              No. 08-19-00081-CV
  known as Maria Duria Wilhelm d/b/a
  International Legal Services-Abogados,         §                 Appeal from the
  d/b/a Abogados Sin International Legal
  Services and d/b/a Attorney's without          §               346th District Court
  Borders,
                                                 §            of El Paso County, Texas
                        Appellant,
                                                 §              (TC# 2014DCV1634)
  v.
                                                 §
  The State of Texas,
                                                 §
                        State.
                                             §
                                           ORDER

       On April 16, 2019, the Court suspended the appellate deadlines and ordered the trial court

to conduct a hearing to determine whether Appellant is unable to afford to pay costs on appeal.

The trial court conducted the hearing, and on May 6, 2019, the court entered an order finding that

Appellant is able to afford to pay costs on appeal. Appellant has not filed a motion to challenge

the trial court’s order or an extension motion. See TEX.R.CIV.P. 145(g)(2). Therefore, Appellant

will not be allowed to proceed without payment of costs on appeal. The suspension of the appellate

deadlines is lifted. The record is due June 28, 2019.

       IT IS SO ORDERED this 29th day of May, 2019.

                                                        PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.